REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1 – 20 have been allowed because the combination of limitations involving determining, by a device, weights for different ones of a plurality of network slices associated with a base station, based on a ratio of a number of user equipment (UE) devices associated with a particular network slice to a total number of UE devices serviced by the base station; computing, by the device, network slice adjustments for an optimization parameter for different ones of the plurality of network slices; computing, by the device, an adjustment for the optimization parameter based on the computed network slice adjustments and the determined weights among other claim limitations are non-obvious over the prior art.  The closest prior art of record Oktay discloses a method to optimize, in real-time, a plurality of access network parameters in a radio access network, where a plurality of subscribers of one or more services provided by the radio access network have different relative subscriber values and weights to a network operator; however, Oktay is silent as to determining weights for different ones of a plurality of network slices associated with a base station, based on a ratio of a number of user equipment (UE) devices associated with a particular network slice to a total number of UE devices serviced by the base station and optimizing the network slices based on the computed network slice adjustments and the determined weights and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416       


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416